DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught by Pelissier (US 2009/0198132 A1) in view of Walker (US 2015/0011884 A1), Kim (US 2017/0336970 A1), and a combination of embodiments taught within Cho (US 8055305 B2).
	Regarding claim 1, a combination of embodiments taught by Pelissier teaches an ultrasound device (Pelissier: Para. 0025 (providing for an, "ultrasound unit 10")), comprising: a housing configured for handheld use (See Pelissier: Para. 0025 (specifying that the ultrasound unit is "[h]and-held … [and] comprises ... a housing 12")), wherein the housing comprises: a first surface facing a first direction (See Pelissier: Fig. 1 (showing a housing 12 in a perspective view, implicitly having a first surface) and Figs. 5A and 5B (showing the operator's hand during use of the device and consequently showing implicitly a first surface)); a second surface facing an opposite, second direction (See Pelissier: Fig. 1, Ref. Chars. 12 and 14 (showing a housing 12 in a perspective view, having a second surface including a display 14 facing an opposite, second direction)); and a side-facing surface extending between the first surface and the second surface such that the side-facing surface defines a depth of the housing, wherein the side-facing surface comprises a plurality of edges (See Pelissier: Fig. 1 (showing a side-facing surface extending between the first surface and the second surface such that the side-facing surface defines a depth of the housing 12, wherein the side-facing surface comprises a plurality of edges) and Figs. 5A and 5B (showing the operator's hand during use of the device and showing implicitly the side-facing surface which defines the depth of the housing comprised of a plurality of edges)); an ultrasound transducer array coupled to the housing and configured to obtain ultrasound data while positioned adjacent to a body of a patient (See Pelissier: Para. 0025 (stating that the, "ultrasound unit 10... comprises a transducer 20") and Para. 0024 (providing that there, "are various protocols for performing ultrasonography … [which] may require the transducer to be moved in different ways over the skin of a subject")); a display coupled to the housing (See Pelissier: Para. 0025 (clarifying that the, "housing 12 [is] bearing a display")) and arranged to display medical information derived from the obtained ultrasound data (See Pelissier: Para. 0025 (stating that the, "[d]isplay 14 can display ultrasound images")); a plurality of sensors coupled to the housing  (See Pelissier: Para. 0027 (clarifying that, "the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14"); Figs 3A and 3B, Ref. Chars. 26 A-C) and configured to detect when a hand of an operator is positioned around the housing (See Pelissier: Claim 5 (specifying that, "the housing is dimensioned to be cradled in a user's hand, the first location is adjacent a finger of a user's left hand when the housing is cradled in the user's left hand, and the second location is adjacent a corresponding finger of the user's right hand when the housing is cradled in the user's right hand") which depends from claim 1 (clarifying that, "the imaging device has a first mode wherein the first function is assigned to a first user control supported on the housing at a first location; and the imaging device has a second mode wherein the first function is assigned to a second user control supported on the housing at a second location"); Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14")); and a computing device disposed within the housing (See Pelissier: Para. 0050 (stating that the, "apparatus 10 comprises a data processor 40 that may comprise, for example, a microprocessor, microcontroller, digital signal processor or the like. Data processor 40 executes software 42"); Fig. 7, Ref. Char. 40), wherein the computing device is in communication with the ultrasound transducer array (See Pelissier: Para. 0050 (providing that the "[d]ata processor 40 is also connected to control an ultrasound system 44 that comprises transducer 20, driving circuits 45 for driving elements of transducer 20 to emit ultrasound, and receiving circuits 46 that receive signals representing reflected ultrasound received at elements of transducer 20 and process those signals"); Fig. 7), the display (See Pelissier: Para. 0050 (clarifying that the "[d]ata processor 40 is connected to generate an image 27 on display 14"); Fig. 7), and the plurality of sensors (See Pelissier: Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14"); Fig. 7) … and the second surface of the housing comprises the display (See Pelissier: Fig. 1, Ref. Chars. 12 and 14 (showing a housing 12 in a perspective view, having a second surface including a display 14 facing an opposite, second direction)) such that … the housing comprises the plurality of sensors (See Pelissier: Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14"); Fig. 7), wherein the computing device is operable to: monitor the plurality of sensors (See Pelissier: Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14")); determine whether a reading from a first sensor of the plurality of sensors at a first edge of the side facing surface exceeds a threshold (See Pelissier: Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14 ... switching between left- and right-handed modes may switch the functions invoked by actuating inputs 26A, 26B, and 26C and may also change corresponding labels 27 A, 27B, and 27C that are displayed on display 14 adjacent to inputs 26A, 26B and 26C")), and therefore substantially what is taught by claim 1. However, a combination of embodiments taught by Pelissier fails to teach wherein the first surface of the housing comprises the ultrasound transducer array … such that only the side-facing surface of the housing comprises the plurality of sensors … wherein the computing device is operable to set the first edge as a primary edge based at least in part on the reading from the first sensor and orient the display such that the primary edge is at the bottom of the display. 
	Nevertheless, Walker teaches wherein the first surface of the housing comprises the ultrasound transducer array (See Walker: Para. 0042 (clarifying that, "FIGS. 2A-2B ... [show] an embodiment of the hand held imaging system 10 ... [which] comprises a housing 2 ... [which] has four sides 12, 13, 14, 15 ...  a top side 6, and a bottom side 8. The display unit 20 is on the top side 6 and transducer array 60 is on the bottom side 8, substantially or exactly parallel with the display 20"); Figs. 2A and 2B) and the second surface of the housing comprises the display (See Walker: Para. 0042 (clarifying that, "FIGS. 2A-2B ... [show] an embodiment of the hand held imaging system 10 ... [which] comprises a housing 2 ... [which] has four sides 12, 13, 14, 15 ...  a top side 6, and a bottom side 8. The display unit 20 is on the top side 6 and transducer array 60 is on the bottom side 8, substantially or exactly parallel with the display 20"); Figs. 2A and 2B). While Kim teaches such that only the side-facing surface of the housing comprises the plurality of sensors (See Kim: Paras. 0146-0147 (providing for a, "side pressure sensor ... [which] may sense a variation in a physical quantity"); Figs. 5C and 6B). Whereas Cho teaches wherein the computing device is operable to set the first edge as a primary edge based at least in part on the reading from the first sensor (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 2A, 2B, 4B, and 4D); and orient the display such that the primary edge is at the bottom of the display (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 4B and 4D).
	Regarding claim 5, a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho teaches the ultrasound device of claim 1 (See above discussion), wherein the computing device is further operable to: determine that the first edge is gripped by a thumb of the operator (See Pelissier: Para. 0030 (stating that the apparatus, "may permit the orientation of ultrasound image 27 to be changed to suit the scanning protocol being used. For example, ultrasound image 27 may have a first orientation relative to display 14 in which the top edge of ultrasound image 27 is adjacent to the top edge 14A of display 14, which extends away from transducer array 20 (as shown in FIG. 4A) and a second orientation such that the top edge of the ultrasound image is rotated by 90° relative to the first orientation and is aligned generally with a side edge 14B of display 14 closest to transducer array 20 (as shown in FIG. 4B). Switching between these orientations may be performed in various ways. For example, an operator may be able to select between these orientations in order to maintain the top edge of the display in a consistent position relative to the operator, as illustrated in FIGS. 4A and 4B"), Para. 0032 (providing for, "a control, which may be provided on display 14 or may be a separate input may be provided to allow an operator to selectively rotate the ultrasound image so that it is properly oriented for the type of procedure being performed"), and Para. 0033 (specifying that the, "user controls are located where they can be reached with the thumb"); see also Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 6, Lines 13-34 (providing details on the configuration of a, "right hand of the user … [which] is vertically holding the mobile terminal … [specifically defining] a pattern where the thumb (R1) of the right hand of the user contacts the right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 3, 4A, 4B, and 4D)) based [[on]] at least in part on the reading from the first sensor (See Pelissier: Para. 0030 (stating that the apparatus, "may permit the orientation of ultrasound image 27 to be changed to suit the scanning protocol being used. For example, ultrasound image 27 may have a first orientation relative to display 14 in which the top edge of ultrasound image 27 is adjacent to the top edge 14A of display 14, which extends away from transducer array 20 (as shown in FIG. 4A) and a second orientation such that the top edge of the ultrasound image is rotated by 90° relative to the first orientation and is aligned generally with a side edge 14B of display 14 closest to transducer array 20 (as shown in FIG. 4B). Switching between these orientations may be performed in various ways. For example, an operator may be able to select between these orientations in order to maintain the top edge of the display in a consistent position relative to the operator, as illustrated in FIGS. 4A and 4B") and Para. 0032 (providing for, "a control, which may be provided on display 14 or may be a separate input may be provided to allow an operator to selectively rotate the ultrasound image so that it is properly oriented for the type of procedure being performed"); Figs. 4A and 4B); see also Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 2A, 2B, 4B, and 4D)).
Regarding claim 6, a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho teaches the ultrasound device of claim 1 (See above discussion), wherein the computing device is further operable to: determine that a reading from a second sensor at a second edge indicates that the second edge is gripped (See Pelissier: Claim 5 (specifying that, "the housing is dimensioned to be cradled in a user's hand, the first location is adjacent a finger of a user's left hand when the housing is cradled in the user's left hand, and the second location is adjacent a corresponding finger of the user's right hand when the housing is cradled in the user's right hand") which depends from claim 1 (clarifying that, "the imaging device has a first mode wherein the first function is assigned to a first user control supported on the housing at a first location; and the imaging device has a second mode wherein the first function is assigned to a second user control supported on the housing at a second location"); Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14"); see also Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 6, Lines 13-34 (providing details on the configuration of a, "right hand of the user … [which] is vertically holding the mobile terminal … [specifically defining] a pattern where the thumb (R1) of the right hand of the user contacts the right side of the mobile terminal and a middle finger R3, a third finger R4, and a pinky finger R5 of the right hand contact the left side"), Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 2A, 2B, 3, 4A, 4B, and 4D)) by a finger of the operator other than the thumb (See Pelissier: Para. 0033 (providing that, "user controls are located where they can be reached with the ... fingers of the same hand that the operator is using to grasp apparatus 10. In the two-handed operating mode, the user controls are located such that they can be conveniently operated by the operator's other hand (i.e. the hand that is not currently not holding housing 12)"); see also Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 6, Lines 13-34 (providing details on the configuration of a, "right hand of the user … [which] is vertically holding the mobile terminal … [specifically defining] a pattern where the thumb (R1) of the right hand of the user contacts the right side of the mobile terminal and a middle finger R3, a third finger R4, and a pinky finger R5 of the right hand contact the left side"), Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 2A, 2B, 3, 4A, 4B, and 4D)).
Regarding claim 7, a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho teaches the ultrasound device of claim 1 (See above discussion), wherein the computing device is further operable to: determine that a reading from a third sensor at a third edge (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal") and Col. 7, Lines 19-47; Figs. 2A, 4B, and 4D) indicates that the third edge is gripped by an interdigital webbing of the operator's hand (See Cho: Col. 6, Lines 6-9 (providing, "an approach of dividing both hands of a user into a plurality of portions for defining grip postures"); Figs. 3 (clarifying that various portions of  interdigital webbing can be used in grip posture determination), 4B, and 4D).
Regarding claim 8, a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho teaches the ultrasound device of claim 1 (See above discussion), wherein the plurality of sensors are capacitance sensors (See Kim: Para. 0142 (clarifying that, "in … the side touch sensor 620s, a specified physical quantity (e.g. …. capacitance, or the like) may vary due to a touch from the user")).
Regarding claim 10, a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho teaches the ultrasound device of claim 1 (See above discussion), wherein the computing device is operable to: activate the ultrasound transducer array to obtain ultrasound data (See Pelissier: Para. 0050 (providing that the "[d]ata processor 40 is also connected to control an ultrasound system 44 that comprises transducer 20, driving circuits 45 for driving elements of transducer 20 to emit ultrasound, and receiving circuits 46 that receive signals representing reflected ultrasound received at elements of transducer 20 and process those signals"); Fig. 7).
Regarding claim 11, a combination of embodiments taught by Pelissier teaches a method of operating a handheld ultrasound device (See Pelissier: Para. 0025 (providing for a, "[h]and-held ultrasound unit 10 [which] may be used in either hand. Unit 10 comprises a transducer 20 and a housing 12 bearing a display 14")), comprising: monitoring a plurality of sensors, by a computing device of the handheld ultrasound device (See Pelissier: Para. 0050 (stating that the, "apparatus 10 comprises a data processor 40 that may comprise, for example, a microprocessor, microcontroller, digital signal processor or the like. Data processor 40 executes software 42"); Fig. 7, Ref. Char. 40), wherein the handheld ultrasound device comprises a housing (See Pelissier: Para. 0025 (specifying that the ultrasound unit is "[h]and-held … [and] comprises ... a housing 12")), and wherein the housing comprises: a first surface facing a first direction (See Pelissier: Fig. 1 (showing a housing 12 in a perspective view, implicitly having a first surface) and Figs. 5A and 5B (showing the operator's hand during use of the device and consequently showing implicitly a first surface)); a second surface facing an opposite, second direction (See Pelissier: Fig. 1, Ref. Chars. 12 and 14 (showing a housing 12 in a perspective view, having a second surface including a display 14 facing an opposite, second direction)); and a side-facing surface extending between the first surface and the second surface such that the side-side facing surface defines a depth of the housing, wherein the side-facing surface comprises a plurality of edges (See Pelissier: Fig. 1 (showing a side-facing surface extending between the first surface and the second surface such that the side-facing surface defines a depth of the housing 12, wherein the side-facing surface comprises a plurality of edges) and Figs. 5A and 5B (showing the operator's hand during use of the device and showing implicitly the side-facing surface which defines the depth of the housing comprised of a plurality of edges)) … and the second surface of the housing comprises the display (See Pelissier: Fig. 1, Ref. Chars. 12 and 14 (showing a housing 12 in a perspective view, having a second surface including a display 14 facing an opposite, second direction)) such that ... the housing comprises [[a]] the plurality of sensors (See Pelissier: Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14"); Fig. 7); determining, by the computing device, whether a reading from a first sensor ... exceeds a threshold (See Pelissier: Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14")), and therefore substantially what is taught by claim 11. However, a combination of embodiments taught by Pelissier fails to teach, wherein the first surface of the housing comprises the ultrasound transducer array … such that only the side-facing surface of the housing comprises [[a]] the plurality of sensors the side-facing surface exceeds a threshold; setting, by the computing device, the first edge as a primary edge based at least in part on the reading from the first sensor and orienting, by the computing device, a display of the handheld ultrasound device such that the primary edge is at the bottom of the display. 
Nevertheless, Walker teaches, wherein the first surface of the housing comprises the ultrasound transducer array (See Walker: Para. 0042 (clarifying that, "FIGS. 2A-2B ... [show] an embodiment of the hand held imaging system 10 ... [which] comprises a housing 2 ... [which] has four sides 12, 13, 14, 15 ...  a top side 6, and a bottom side 8. The display unit 20 is on the top side 6 and transducer array 60 is on the bottom side 8, substantially or exactly parallel with the display 20"); Figs. 2A and 2B) and the second surface of the housing comprises the display (See Walker: Para. 0042 (clarifying that, "FIGS. 2A-2B ... [show] an embodiment of the hand held imaging system 10 ... [which] comprises a housing 2 ... [which] has four sides 12, 13, 14, 15 ...  a top side 6, and a bottom side 8. The display unit 20 is on the top side 6 and transducer array 60 is on the bottom side 8, substantially or exactly parallel with the display 20"); Figs. 2A and 2B). While Kim teaches such that only the side-facing surface of the housing comprises [[a]] the plurality of sensors (See Kim: Paras. 0146-0147 (providing for a, "side pressure sensor ... [which] may sense a variation in a physical quantity"); Figs. 5C and 6B). Whereas Cho teaches determining, by the computing device, whether a reading from a first sensor at a first edge of the side-facing surface exceeds a threshold (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 2A, 2B, 4B, and 4D); setting, by the computing device, the first edge as a primary edge based at least in part on the reading from the first sensor (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 2A, 2B, 4B, and 4D); and orienting, by the computing device, a display of the handheld ultrasound device such that the primary edge is at the bottom of the display (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 4B and 4D).
Regarding claim 13, a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho teaches the method of claim 11 (See above discussion), wherein setting the first edge as the primary edge comprises determining, by the computing device, that the first edge is gripped by a thumb of an operator (See Pelissier: Para. 0030 (stating that the apparatus, "may permit the orientation of ultrasound image 27 to be changed to suit the scanning protocol being used. For example, ultrasound image 27 may have a first orientation relative to display 14 in which the top edge of ultrasound image 27 is adjacent to the top edge 14A of display 14, which extends away from transducer array 20 (as shown in FIG. 4A) and a second orientation such that the top edge of the ultrasound image is rotated by 90° relative to the first orientation and is aligned generally with a side edge 14B of display 14 closest to transducer array 20 (as shown in FIG. 4B). Switching between these orientations may be performed in various ways. For example, an operator may be able to select between these orientations in order to maintain the top edge of the display in a consistent position relative to the operator, as illustrated in FIGS. 4A and 4B"), Para. 0032 (providing for, "a control, which may be provided on display 14 or may be a separate input may be provided to allow an operator to selectively rotate the ultrasound image so that it is properly oriented for the type of procedure being performed"), and Para. 0033 (specifying that the, "user controls are located where they can be reached with the thumb"); see also Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 6, Lines 13-34 (providing details on the configuration of a, "right hand of the user … [which] is vertically holding the mobile terminal … [specifically defining] a pattern where the thumb (R1) of the right hand of the user contacts the right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 3, 4A, 4B, and 4D)).
Regarding claim 14, a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho teaches the method of claim 13 (See above discussion), wherein determining that the first edge is gripped by the thumb of the operator comprises determining that the reading from the first sensor exceeds the reading from a second sensor (See Pelissier: Claim 5 (specifying that, "the housing is dimensioned to be cradled in a user's hand, the first location is adjacent a finger of a user's left hand when the housing is cradled in the user's left hand, and the second location is adjacent a corresponding finger of the user's right hand when the housing is cradled in the user's right hand") which depends from claim 1 (clarifying that, "the imaging device has a first mode wherein the first function is assigned to a first user control supported on the housing at a first location; and the imaging device has a second mode wherein the first function is assigned to a second user control supported on the housing at a second location"); Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14") and Para. 0033 (specifying that the, "user controls are located where they can be reached with the thumb") and Para. 0033 (specifying that the, "user controls are located where they can be reached with the thumb"); see also Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 6, Lines 13-34 (providing details on the configuration of a, "right hand of the user … [which] is vertically holding the mobile terminal … [specifically defining] a pattern where the thumb (R1) of the right hand of the user contacts the right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 2A, 2B, 3, 4A, 4B, and 4D)).
Regarding claim 15, a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho teaches the method of claim 13 (See above discussion), wherein determining that the first edge is gripped by the thumb of the operator comprises referencing a stored handedness preference (See Pelissier: Claim 5 (specifying that, "the housing is dimensioned to be cradled in a user's hand, the first location is adjacent a finger of a user's left hand when the housing is cradled in the user's left hand, and the second location is adjacent a corresponding finger of the user's right hand when the housing is cradled in the user's right hand") which depends from claim 1 (clarifying that, "the imaging device has a first mode wherein the first function is assigned to a first user control supported on the housing at a first location; and the imaging device has a second mode wherein the first function is assigned to a second user control supported on the housing at a second location"); Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14") and Para. 0033 (specifying that the, "user controls are located where they can be reached with the thumb")).
Regarding claim 16, a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho teaches the ultrasound device of claim 6 (See above discussion), wherein the second edge is opposite to the primary edge (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on ... [a] plurality of portions of the mobile terminal ... [including] an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 6, Lines 13-34 (providing details on the configuration of a, "right hand of the user … [which] is vertically holding the mobile terminal … [specifically defining] a pattern where the thumb (R1) of the right hand of the user contacts the right side of the mobile terminal and a middle finger R3, a third finger R4, and a pinky finger R5 of the right hand contact the left side"), Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 2A, 2B, 3, 4A, 4B, and 4D).
Regarding claim 17, a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho teaches the ultrasound device of claim 1 (See above discussion), wherein computing device is further operable to compare the reading from the first sensor to a plurality of readings from the plurality of sensors and determine a maximum reading (See Kim: Paras. 0146-0147 (providing for a, "side pressure sensor ... [which] may sense a variation in a physical quantity"), Para. 0166 (stating that, "based on pressure "P" of the touch 61 and/or the duration of the touch 61, the touch 61 may be classified as ... a force touch, or the like"), Para. 0169 (clarifying that, "a touch that has pressure greater than pressure Pl and smaller than pressure P2 (P2>Pl) may be sensed (or detected)"), and Para. 0171 (providing that, "a touch that has pressure greater than the pressure P2 may be sensed once ... [and designated as a] 'force touch'")).
Regarding claim 18, a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho teaches the ultrasound device of claim 17 (See above discussion). Furthermore, Kim teaches wherein the computing device is further operable to determine that the reading from the first sensor is the maximum reading  (See Kim: Paras. 0146-0147 (providing for a, "side pressure sensor ... [which] may sense a variation in a physical quantity"), Para. 0166 (stating that, "based on pressure "P" of the touch 61 and/or the duration of the touch 61, the touch 61 may be classified as ... a force touch, or the like"), Para. 0169 (clarifying that, "a touch that has pressure greater than pressure Pl and smaller than pressure P2 (P2>Pl) may be sensed (or detected)"), and Para. 0171 (providing that, "a touch that has pressure greater than the pressure P2 may be sensed once ... [and designated as a] 'force touch'")) and … [perform a manipulation of the display] based at least in part on the reading from the first sensor being the maximum reading (See Kim: Para. 0176 (stating that, "if the 'touches' ... are made, a processor of an electronic device may perform a specified operation. For example, the specified operation may include an operation of ... rearranging a plurality of objects output in a display in a specified order")). While Cho teaches to set the first edge of as the primary edge based at least in part on the reading from the first sensor being … [recognized] (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 6, Lines 13-34 (providing details on the configuration of a, "right hand of the user … [which] is vertically holding the mobile terminal … [specifically defining] a pattern where the thumb (R1) of the right hand of the user contacts the right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 2A, 2B, 3, 4A, 4B, and 4D).
The teachings of a combination of embodiments taught within Pelissier, the teachings of Walker, the teachings of Kim, and the teachings of a combination of embodiments taught within Cho are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Walker, the teachings of Kim, and the teachings of Cho to provide for what is described in claims 1, 5-8, 10, 11, and 13-18. This is because Walker Paragraph 0049 provides the motivation that the described, "ultrasonic imaging system … may be compact and light weight." Furthermore, because Kim Paragraph 0007, provides the motivation its teachings help to address the problem that, “it may not be easy for even a large size adult man to operate the portable electronic device with one hand, not to mention other users, that may have relatively smaller size hands, such as … women."  Also, because Cho Column 1, Lines 42-52, provides the motivation that "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function."
Claims 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho as applied to claims 1 and 11 above, and further in view of a combination of embodiments taught by Schwartz (US 9295444 B2).
	Regarding claim 2, a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho teaches the ultrasound device of claim 1 (See above discussion), and therefore substantially what is taught by claim 2. However, a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho fails to teach wherein the computing device is further operable to: switch the ultrasound device from a sleep mode to an active mode in response to determining that the reading from the first sensor exceeds the threshold. Nevertheless, Schwartz teaches wherein the computing device is further operable to: switch the ultrasound device from a sleep mode to an active mode in response to determining that the reading from the first sensor exceeds the threshold (See Schwartz: Col. 33, Lines 25-39 (stating that similar to, "the probe, a main unit low-power state, a "standby" or "sleep" mode may be activated after some period of inactivity. The period of inactivity may be terminated automatically, by manual intervention, or some combination thereof. For example, in some embodiments a user may simply change the power status of the probe and/or main unit by pressing a button, or merely handling the probe via motion sensing (e.g., using an accelerometer and/or tilt switch, etc.). Also, the power status of the probe and/or main unit may be changed by the probe sensing a grip of the user's hand (e.g., by detecting heat, capacitance change, pressure, etc.). In some embodiments, it may be desirable to use a combination of sensing methods and/or to allow activation by deliberate operator action so it may not be triggered accidentally")).
Regarding claim 3, a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho and further in view of a combination of embodiments taught by Schwartz teaches the ultrasound device of claim 2 (See above discussion), wherein the ultrasound device expends only enough power to monitor the plurality of sensors while in the sleep mode (See Schwartz: Col. 33, Lines 25-55 (stating that similar to, "the probe, a main unit low-power state, a "standby" or "sleep" mode may be activated after some period of inactivity. The period of inactivity may be terminated automatically, by manual intervention, or some combination thereof. For example, in some embodiments a user may simply change the power status of the probe and/or main unit by pressing a button, or merely handling the probe via motion sensing (e.g., using an accelerometer and/or tilt switch, etc.). Also, the power status of the probe and/or main unit may be changed by the probe sensing a grip of the user's hand (e.g., by detecting heat, capacitance change, pressure, etc.). In some embodiments, it may be desirable to use a combination of sensing methods and/or to allow activation by deliberate operator action so it may not be triggered accidentally ... A different power state may include a relatively lower ... power state ... this may be accomplished by changing the power state of a certain number of the portions of the probe or other device. For example, when imaging is in a "frozen" state (i.e., no live imaging) the probe's data acquisition and/or wireless interface transmitter circuitry may be turned off")")).
Regarding claim 4, a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho and further in view of a combination of embodiments taught by Schwartz teaches the ultrasound device of claim 2 (See above discussion), wherein the computing device is further operable to: power on the display in response to switching the ultrasound device from the sleep mode to the active mode (See Schwartz: Col. 6, Lines 65-66 (stating that, "image data transfer, ... may be transferred between probe 100 and main unit 130"), Col. 32, Lines 5-6 (providing that the, "main unit may include or be in communication with a display unit"), and Col. 33, Lines 25-39 (stating that similar to, "the probe, a main unit low-power state, a "standby" or "sleep" mode may be activated after some period of inactivity. The period of inactivity may be terminated automatically, by manual intervention, or some combination thereof. For example, in some embodiments a user may simply change the power status of the probe and/or main unit by pressing a button, or merely handling the probe via motion sensing (e.g., using an accelerometer and/or tilt switch, etc.). Also, the power status of the probe and/or main unit may be changed by the pro be sensing a grip of the user's hand (e.g., by detecting heat, capacitance change, pressure, etc.). In some embodiments, it may be desirable to use a combination of sensing methods and/or to allow activation by deliberate operator action so it may not be triggered accidentally")).
Regarding claim 12, a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho teaches the method of claim 11 (See above discussion), and therefore substantially what is taught by claim 11. However, a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho fails to teach wherein switching, by the computing device, the handheld ultrasound device from a sleep mode to an active mode in response to determining that the reading from the first sensor exceeds the threshold. Nevertheless, Schwartz teaches wherein switching, by the computing device, the handheld ultrasound device from a sleep mode to an active mode in response to determining that the reading from the first sensor exceeds the threshold (See Schwartz: Col. 33, Lines 25-39 (stating that similar to, "the probe, a main unit low-power state, a "standby" or "sleep" mode may be activated after some period of inactivity. The period of inactivity may be terminated automatically, by manual intervention, or some combination thereof. For example, in some embodiments a user may simply change the power status of the probe and/or main unit by pressing a button, or merely handling the probe via motion sensing (e.g., using an accelerometer and/or tilt switch, etc.). Also, the power status of the probe and/or main unit may be changed by the probe sensing a grip of the user's hand (e.g., by detecting heat, capacitance change, pressure, etc.). In some embodiments, it may be desirable to use a combination of sensing methods and/or to allow activation by deliberate operator action so it may not be triggered accidentally")).
	The teachings of a combination of embodiments taught by Pelissier, the teachings of Walker, the teachings of Kim, the teachings of a combination of embodiments taught within Cho, and the teachings of Schwartz are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Walker, the teachings of Kim, the teachings of Cho, and the teachings of Schwartz to provide for what is described in claims 2-4 and 12. This is because Walker Paragraph 0049 provides the motivation that the described, "ultrasonic imaging system … may be compact and light weight." Furthermore, because Kim Paragraph 0007, provides the motivation its teachings help to address the problem that, “it may not be easy for even a large size adult man to operate the portable electronic device with one hand, not to mention other users, that may have relatively smaller size hands, such as … women."  Additionally, because Cho Column 1, Lines 42-52, provides the motivation that "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function." Also, because Schwartz Column 33, Line 24, provides the motivation that its teachings would "conserve electrical power usage."
	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho as applied to claim 1 above, and further in view of Weitzel (US 10517569 B2).
	Regarding claim 9, a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho teaches the ultrasound device of claim 1 (See above discussion), and therefore substantially what is taught by claim 9. However, a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho fails to teach an ultrasound device further comprising an accelerometer, wherein the computing device is operable to set the first edge as the primary edge based at least in part on a reading from the accelerometer. Nevertheless, Pelissier teaches further comprising [a sensor], wherein the computing device is operable to set the first edge as the primary edge based at least in part on a reading from [the sensor] (See Pelissier: Para. 0032 (providing for, "an optical sensor [which] is provided to detect the direction of motion of transducer array 20 over the subject. The optical sensor may, for example, comprise an optical sensor of the type used in an optical computer mouse. Apparatus 10 may automatically set the orientation of image 27 based at least in part upon the direction of motion sensed by the optical sensor")) while Weitzel teaches further comprising an accelerometer, wherein the computing device is operable to … [use] a reading from the accelerometer (See Weitzel: Col. 3, Lines 29-35 (clarifying that, "accelerometers or optical scanners ... may be integrated ... to track the gross motion of the overall transducer assembly to provide additional information to aid 3D/4D image registration (tracking the trajectory of the device as it is moved over the surface of the skin)")).
	Regarding claim 19, a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho and further in view of Weitzel teaches the ultrasound device of claim 9 (See above discussion). Furthermore, Pelissier teaches wherein the computing device is further operable to set the first edge as the primary edge based on [a sensor] (See Pelissier: Para. 0032 (providing for, "an optical sensor [which] is provided to detect the direction of motion of transducer array 20 over the subject. The optical sensor may, for example, comprise an optical sensor of the type used in an optical computer mouse. Apparatus 10 may automatically set the orientation of image 27 based at least in part upon the direction of motion sensed by the optical sensor")). While Weitzel teaches wherein the computing device is further operable to ... [use] the accelerometer (See Weitzel: Col. 3, Lines 29-35 (clarifying that, "accelerometers or optical scanners ... may be integrated ... to track the gross motion of the overall transducer assembly to provide additional information to aid 3D/4D image registration (tracking the trajectory of the device as it is moved over the surface of the skin)")). Additionally, Cho teaches in response to the computing device determining that the reading from the first sensor does not exceed the threshold (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 7, Lines 19-47 (describing, "a right hand/horizontal grip posture" thereby showing that the differences in sensors triggered results in different display orientations), Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 2A, 2B, 4B, and 4D).
The teachings of a combination of embodiments taught by Pelissier, the teachings of Walker, the teachings of Kim, the teachings of a combination of embodiments taught within Cho, and the teachings of Weitzel are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Walker, the teachings of Kim, the teachings of Cho, and the teachings of Weitzel to provide for what is described in claims 9 and 19. This is because Walker Paragraph 0049 provides the motivation that the described, "ultrasonic imaging system … may be compact and light weight." Furthermore, because Kim Paragraph 0007, provides the motivation its teachings help to address the problem that, “it may not be easy for even a large size adult man to operate the portable electronic device with one hand, not to mention other users, that may have relatively smaller size hands, such as … women."  Additionally, because Cho Column 1, Lines 42-52, provides the motivation that "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function." Also, because Weitzel Column 3, Lines 29-35, establishes the well understood interchangeability of accelerometers and optical scanners to, "track the gross motion of the overall transducer assembly" and Column 2, Lines 25-27, provides the motivation that its disclosure "describes a low-cost, high-performance compact ultrasound imaging system."
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught by Pelissier in view of Walker, Kim, a combination of embodiments taught within Cho, and Weitzel as applied to claim 19 above, and further in view of Berardinelli (US 10175654 B2).
	Regarding claim 20, a combination of embodiments taught by Pelissier in view of Walker, Kim, and a combination of embodiments taught within Cho further in view of Weitzel teach the ultrasound device of claim 19 (See above discussion), and therefore substantially was is disclosed by claim 20. However, a combination of embodiments taught by Pelissier in view of Walker, Kim, a combination of embodiments taught within Cho, and Weitzel fail to teach wherein the computing device is further operable to determine a gravity vector associated with the accelerometer and set the first edge as the primary edge based on the gravity vector corresponding to a non- perpendicular angle relative to the display. Nevertheless, Berardinelli teaches wherein the computing device is further operable to determine a gravity vector associated with the accelerometer (See Berardinelli: Col. 6, Lines 9-20 (clarifying that the, "smart watch 3.1 may include a rotation sensor unit for detecting rotation of the smart watch 3.1 about a rotation axis thereof ... The rotation sensor unit may include at least one of a gyro sensor, an acceleration sensor, and a gravity sensor. The rotation sensor unit may detect rotation of the smart watch 3.1 about a rotation axis thereof")) and set the first edge as the primary edge based on the gravity vector corresponding to a non- perpendicular angle relative to the display (See Berardinelli: Col. 6, Lines 9-25 (clarifying that the, "smart watch 3.1 may include a rotation sensor unit for detecting rotation of the smart watch 3.1 about a rotation axis thereof ... The rotation sensor unit may include at least one of a gyro sensor, an acceleration sensor, and a gravity sensor. The rotation sensor unit may detect rotation of the smart watch 3.1 about a rotation axis thereof. In this case, the smart watch 3.1 may obtain the direction and distance of rotation. The processor may perform a function by determining whether the direction and distance of rotation correspond to a predetermined direction and distance of rotation) and Col. 7, Lines 4-5 (providing that, "the user 6.2 rotating his or her wrist, the user 6.2 can rotate the view of the smartwatch 6.1")).
The teachings of a combination of embodiments taught by Pelissier, the teachings of Walker, the teachings of Kim, the teachings of a combination of embodiments taught within Cho, the teachings of Weitzel, and the teachings of Berardinelli are considered to be analogous to the claimed invention because they are in the same field of portable electronic devices having a configurable display. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Pelissier with the teachings of Walker, the teachings of Kim, the teachings of Cho, the teachings of Weitzel, and the teachings of Berardinelli to provide for what is described in claim 20. This is because Walker Paragraph 0049 provides the motivation that the described, "ultrasonic imaging system … may be compact and light weight." Furthermore, because Kim Paragraph 0007, provides the motivation its teachings help to address the problem that, “it may not be easy for even a large size adult man to operate the portable electronic device with one hand, not to mention other users, that may have relatively smaller size hands, such as … women."  Additionally, because Cho Column 1, Lines 42-52, provides the motivation that "it is important to keep the device size as small as possible while maximizing the number of device functions ... [and that] providing a user interface that allows users to promptly and easily input complicated functions and control the terminal ... [thereby] reduces key input steps necessary for performing a specific function." Similarly, because Weitzel Column 3, Lines 29-35, establishes the well understood interchangeability of accelerometers and optical scanners to, "track the gross motion of the overall transducer assembly" and Column 2, Lines 25-27, provides the motivation that its disclosure "describes a low-cost, high-performance compact ultrasound imaging system." Also, because Berardinelli Column 6, Lines 1-3, provides the motivation that its disclosure can be used “in order to prevent, restrict, and/or minimize the [device] from performing unintended functions.”
Response to Arguments
The Amendment filed April 27, 2022 has been entered. Applicant’s amendments have overcome each and every objection to the drawings previously set forth in the Non-Final Office Action mailed January 27,  2022. Applicant’s amendments to claims 1 and 11 and have changed the scope of those claims and therefore the claims which depend from them that is, claims 2-10 and 12-15. Similarly, the addition of claims 16-20 have changed the scope of the claims as well. As necessitated by the amendments which changed the scope of claims 1-15 and the scope changing addition of claims 16-20, and as discussed in detail above, the Examiner has modified the prior art based rejection of these claims which was previously presented in the Non-Final Office Action mailed January 27, 2020. Otherwise, Applicant's arguments filed on April 27, 2022  have been fully considered but they are not persuasive.
The Applicant asserts on pages 11-12 of the Response:
… Pelissier and Cho, alone or in combination, do not disclose or suggest … all of the recited features of amended independent claim 1.

	In response, the Examiner acknowledges that, in light of the scope changing amendments made to claim 1 of the present application, amended claim 1 possesses nonobviousness over Pelissier and Cho. Applicant’s scope changing amendments made to claim 1 have rendered this argument moot. 
The Applicant asserts on pages 12-13 of the Response:

… there is no motivation to combine the references in the manner proposed … Combining Pelissier and Cho would … Cho describes that touch sensors are positioned on all surfaces of the mobile terminal, except for the LCD 260. (See Cho, Fig. 3.) Because Cho only accounts for a surface for a display, but does not account for a surface for a transducer, combining Pelissier and Cho would result in a touch sensor of Cho replacing the transducer 20 in Pelissier's ultrasound unit 10. (See Cho, Fig. 3.) Thus, in the combination of Pelissier and Cho, the side edge 14B of the ultrasound unit 10 would have a touch sensor from Cho, rather than the transducer 20, thereby rendering Pelissier unsatisfactory for its intended purpose. A person of ordinary skill in the art would not combine Pelissier and Cho in the proposed manner.

	In response the Examiner respectfully disagrees with Applicant’s assertion that, “Cho describes that touch sensors are positioned on all surfaces of the mobile terminal, except for the LCD 260 … [therefore] Cho only accounts for a surface for a display.” This is because this assertion overlooks Cho Column 2, Lines 24-33 which provides that the, “plurality of touch sensors may be arranged on a surface of the mobile terminal … [while] the surface of the mobile terminal may be divided into a plurality of portions, and then the plurality of touch sensors may be arranged … [and these] plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal.” The use of the permissive word “may” combined with the inclusion of “a plurality of portions of the mobile terminal” indicates that Cho contemplates placing the touch sensors in numerous configurations. Furthermore, a person having ordinary skill in the art at the time of filing would have appreciated that, in light of this flexibility in sensor location contemplated by Cho, and the Cho reference’s acknowledgment that such sensor location should account for the functionality of other components of the device (i.e. the display, and respectfully, as acknowledged by the Applicant), that the location of the touch sensors should be configured in such a manner so as not to interfere with the transducer of Pelissier. For at least these reasons, Applicant’s assertion that “there is no motivation to combine the reference in the manner proposed” is not considered persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793